Citation Nr: 1020865	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-27 689A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter






INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  He served in Vietnam from May 1968 to May 
1969, and was awarded the Vietnam Campaign Medal, among other 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

Following the issuance of a Statement of the Case in July 
2009, the Veteran perfected an appeal as to this matter by 
filing a substantive appeal in September 2009.  In the 
written appeal, he indicated that he does not want "a BVA 
hearing," but that he "would like a hearing with a VA 
representative regarding this claim."  No action to clarify 
the nature of the hearing he desires or to provide the 
Veteran with a hearing has yet been taken.

The Veteran contends that his erectile dysfunction is caused 
by the prescription medication he takes for his service-
connected post-traumatic stress disorder (PTSD).  He has 
submitted his own written statements to the effect that 
erectile dysfunction initially began when he started taking 
prescription medication for PTSD, and he has submitted 
pharmacy statements showing that his medication can sometimes 
have this side effect.  

Review of the Veteran's VA medical records shows that he has 
had an active prescription for Viagra since 2004.  Nothing in 
the records reflects a medical assessment that the Veteran's 
erectile dysfunction is caused by prescription medication, as 
opposed to other potential characteristic causes, however.  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Thus, if the Veteran's erectile dysfunction is 
indeed caused by medication prescribed for the treatment of 
the Veteran's service-connected PTSD, then service connection 
on a secondary basis would be appropriate.  However, 
questions of a medical nature require medical expertise for 
resolution.  The Board must consider independent medical 
evidence in supporting its recorded findings, rather than 
providing its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
the medical evidence of record is currently inadequate to 
determine the etiology of the Veteran's particular erectile 
dysfunction, additional evidence must be obtained prior to 
the resolution of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify the 
hearing forum he prefers and then arrange 
for the hearing, providing adequate 
notice to the Veteran of the scheduled 
time and place. 

2.  The veteran should be afforded a VA 
examination by a physician with relevant 
expertise to identify the etiology of the 
Veteran's erectile dysfunction.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination.  The examiner is requested 
to review the Veteran's medical records 
and in conjunction with a clinical 
examination of the Veteran, render an 
opinion as to whether it is more, less, 
or equally likely that the Veteran's 
erectile dysfunction was caused by 
medication he takes for management of his 
PTSD.  The complete rationale for the 
opinion expressed should be fully-
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


